Isabel T. Rico is the widow, and the other petitioners are the minor children of herself and Manuel P. Rico. This is a proceeding to review an order of the Industrial Accident Commission denying compensation to petitioners for the death of Manuel. *Page 773 
Manuel was an unemployed and indigent resident of the city of San Diego. To relieve his financial distress and that of his family he was given work two days a week at four dollars a day. He received his pay in orders for food issued by the county welfare commission of the county of San Diego. Bills represented by purchases under these orders were paid out of the outside indigent fund of the county which was raised by general taxation.
[1] On December 27, 1932, Manuel, while returning from work, which may be described as "made work" supplied to permit him to obtain the necessaries of life, fell from a truck belonging to the county of San Diego and was instantly killed. A proceeding was instituted before the Industrial Accident Commission to obtain compensation for his dependents. The commission denied the petition upon the ground that Manuel was not an employee as that term is defined by the Workmen's Compensation Act.
This same question was before the Supreme Court in the case ofMcBurney v. Industrial Acc. Com., 220 Cal. 124
[30 P.2d 414], and the order of the commission denying compensation was affirmed. Upon the authority of that case a like conclusion must be reached here.
The order is affirmed.
Barnard, P.J., and Jennings, J., concurred. *Page 774 
[EDITORS' NOTE:  THIS PAGE IS BLANK.]
 *Page 1